DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Priority date to follow is November 27, 2017 as agreed in the interview held May 7, 2021.
Response to Arguments
Applicant's arguments filed on 03/14/2022 have been fully considered but are moot in view of the new ground(s) of rejection, see new art made of record Misener US 9,520,671 B2. 	
Claim Objections 
Claim  is objected to because of the following informalities: 
Claim 1, line 4, recites “adapter and and not”.  For clarity purposes, it is recommended to remove the extra “and”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6-8, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2014/0273618 A1) in view of Lauby et al. (US 2016/0172808 A1, hereinafter “Lauby”) and further in view of Misener (US 9,520,671 B2).
As to claim 1:
King discloses an in-wall power adapter (“junction box adapter 202”; Fig. 2; [0054]; [0056]) comprising: 
a first electrical contact element configured to receive a voltage used to provide power (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004]); 
a first outlet (“electrical components 104”; Fig. 2; [0054] “an electrical component (such as a light switch, a light timer, a motion detector, an ambient light detector, an electrical outlet or other electrical control device, for example)”; see [0046] the examiner interprets one of the electrical components 104 as a first outlet) formed on the in-wall power adapter (“The various embodiments enable an individual (who is not a trained electrician) change the electrical component without turning the power (provided to the junction box having the electronic control device) off”; Fig. 2; [0046] the examiner interprets only one electrical component of Fig. 2 is replaced, while the other electrical component is retained in the in-wall power adapter with power continuously flowing), the first outlet having a first plurality of electrical terminals for receiving a plug (see Fig. 2; [0046] and “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; [0059] the examiner interprets terminals to be where the two/three prong plugs would be inserted/in contact with), wherein the first outlet is coupled to receive the power from the first electrical contact element and to provide the power to a first electrical terminal of the first plurality of electrical terminals of the first outlet (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004] “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; [0059] the examiner interprets the first electrical component (i.e., outlet) receives voltage (i.e., power) from terminal/first contact element of the junction box adapter and provides power to a first terminal of the first outlet, from the three terminals (power contact/terminal, ground contact/terminal and neutral contact/terminal); 
a recess (“the junction box adapter receives an electrical component”; see Fig. 2; [0054]; [0046] the examiner interprets the recess to be the area in the junction box adapter 202 where the electrical component(s)/outlet(s) 104 is received/inserted) having a plurality of electrical contact elements (“the electrical component can only be inserted into the junction box adapter and make electrical connections to corresponding contact elements of connectors of the junction box adapter”; see Figs. 2-3; [0058]-[0059] and [0046]; [0055] the examiner interprets the corresponding contact elements of connectors of the junction box adapter (i.e., specifically of the recess of the junction box adapter) as the “plurality of contact elements”), wherein a second electrical contact element of the plurality of electrical contact elements is coupled to receive the power from the first electrical contact element (see Figs. 2-3; [0058]-[0059] and [0046]; [0055] the examiner interprets one of the corresponding contact elements of connectors of the junction box adapter (i.e., plurality of electrical contact elements) is in connection with the terminal/contact element of the junction box adapter that receives and provides power); and 
a second outlet (“electrical components 104”; Fig. 2; [0054] “an electrical component (such as a light switch, a light timer, a motion detector, an ambient light detector, an electrical outlet or other electrical control device, for example)”; see [0046] the examiner interprets one of the electrical components 104 as a second outlet) having a second plurality of electrical contact elements and a second plurality of electrical terminals for receiving a plug (see Fig. 2; [0046]; [0054] and “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs”; [0059] the examiner interprets both electrical components 104 as power outlets (i.e., first outlet and second outlet), therefore the second electrical component/outlet 104 will have a second plurality of terminals for receiving a plug.  The second outlet, like the first, have a plurality of.  “contact elements of different electrical components”; [0048] the examiner interprets the contact elements of the second electrical component as a second plurality of electrical contact elements), wherein the second outlet is inserted into the recess and is removably attached to the recess (“A junction box adapter 202 is adapted to be positioned in a junction box and receive two electrical components 104” see Fig. 2; [0054]; “easily replace an electrical component” [0046] the examiner interprets the recess to be the area in the junction box adapter 202 where the electrical component/outlet 104 is received/inserted and removably attached), and the power is continuously applied to the first electrical terminal of the first outlet when the second outlet is removed from the recess (“change the electrical component without turning the power (provided to the junction box having the electronic control device) off”; [0046]; [0064]; [0067] the examiner interprets that the power is continuously applied to the first outlet (specifically, its associated power contact/terminal) when the second outlet is replaced, as the power is not turned off); 
wherein the second electrical contact element of the plurality of electrical contact elements of the recess is coupled to a corresponding electrical contact element of the second plurality of contact elements of a main body portion having the second outlet (“the electrical component can only be inserted into the junction box adapter and make electrical connections to corresponding contact elements of connectors of the junction box adapter”; see Figs. 2-3; [0059] “one portion 302 of the back portion of the junction box adapter could have connector elements associated with a first type of electrical component, while another portion 304 could have connector elements associated with a second type of electrical component”; see Figs. 2-4; [0058] and [0046]; [0055] the examiner interprets the corresponding contact elements of connectors of the junction box adapter (i.e., specifically of the recess of the junction box adapter) is in connection with a contact elements of connectors of the second electrical component/outlet 104 (i.e., second contact element) in order to provide power to the second electrical component/outlet 104) to provide the power to a second electrical terminal of the second plurality of electrical terminals of the second outlet (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004] “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; see Figs. 2-3; [0059] the examiner interprets the second electrical component (i.e., outlet of Fig. 2) receives voltage (i.e., power) from terminal of the junction box adapter and provides power to a second terminal of the second outlet, from the three terminals (power contact/terminal, ground contact/terminal and neutral contact/terminal); and 
wherein the first outlet and the second outlet are configured to occupy an area of a recess of a wall plate (“A cover plate 296 may be provided to cover the junction box adapter 202 for aesthetic purposes. Accordingly, recesses 298 will allow access to electronic components 104, which screw holes 299 enable securing the cover plate 296 to the junction box adapter 202”; Fig. 2; [0056]), and the first outlet is not removed from the in-wall power adapter when the second outlet is removed (“The various embodiments enable an individual (who is not a trained electrician) change the electrical component without turning the power (provided to the junction box having the electronic control device) off”; Fig. 2; [0046] the examiner interprets only one electrical component of Fig. 2 is replaced, while the other electrical component is retained in the in-wall power adapter with power continuously flowing).
King does not explicitly disclose the “voltage used to provide power to a load”.
However, Lauby discloses the voltage used to provide power to a load (“AC power to an outlet 606”, “outlet to provide power to the television”; see Figs. 6, 9-10; [0054]; [0063]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lauby into King’s system/method as it would allow the voltage used to provide power to a load.  Such combination would have been obvious as the references are from analogous art, where use of known technique (i.e., voltage used to provide power to a load) to improve similar devices (i.e., outlet module/power adapter) in the same way, yielding predictable results.  Furthermore, customers experience/satisfaction would be improved by providing power to home devices (e.g., televisions or other displays) (Lauby; Figs. 7; [0003];[0062]).  
	The combined system/method of King and Lauby does not explicitly disclose not removable.
	However, Misener discloses a first outlet formed on the in-wall power adapter and not removable from the in-wall power adapter (“FIG. 2 provides an exploded view of the receptacle 100 and insert 200. Insert 200 is inserted into cavity 110 in receptacle 100. As noted above, receptacle 100 can be accommodated into a standard decora-style faceplate. Insert 200 provides a physical an electrical interface for various insert configurations, each of which can provide alternate functionality. In the illustrated embodiment, insert 200 provides illumination, although alternate inserts can provide other functions such as chargers for different connection, additional outlet, smoke detectors, and other functions that will be apparent to those skilled in the art. Insert 200 includes a printed circuit board 210 that houses the control circuitry and elements for the intended functionality”; see Figs. 2 and 4; Col. 5 lines 14-24, Col. 3 lines 9-24; note: top outlet = first outlet).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Misener into the combined system/method of King and Lauby as it would allow a first outlet formed on the in-wall power adapter and not removable from the in-wall power adapter.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to contain a level of flexibility to allow the user to select the desired functions, maintain the full use and capability of the substituted wall receptacle as well as a mechanism for making use of standard building wiring to provide additional functionalities (Misener; Col. 2; lines 62-67; Col. 4 lines 57-67, ). 
As to claim 4:   
The combined system/method of King, Lauby and Misener discloses the invention set forth above.  King further discloses wherein the plurality of electrical contact elements of the recess comprises a power contact coupled to provide power (“The junction box adapter comprises a plurality of connector elements adapted to receive contact elements of an electrical component which enables the control of power”; see Figs. 2-6 [0003]-[0004] “contact portions of connector elements”; [0046]; [0075]) to a charging module inserted in the recess when the second outlet is removed from the recess (“the junction box adapter 102 is adapted to receive any kind of electrical component, such as a dimmer light switch, a light timer, a motion sensor light switch, a two-prong electrical outlet, a three prong electrical outlet, for example, or any other electrical control device for controlling a light or other appliance”; see Figs. 2-6; [0049] the examiner interprets the outlet is replaced by another outlet (two or three prong outlet which are charging modules)).  Lauby further discloses wherein the charging module comprises a USB charging module (“charging portable devices (e.g., USB charging ports)”; Figs. 9 and 18; [0077]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lauby into the combined system/method as it would allow the charging module to comprise a USB charging module.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide charging capabilities to a wide range of USB-capable electronic device (e.g., phone, tablet computer, laptop, etc.) plugged into the USB port, thereby increasing user experience/satisfaction (Lauby; [0077]; [0084]). 
As to claim 6:
The combined system/method of King, Lauby and Misener discloses the invention set forth above.  King further discloses wherein the second electrical contact element of the plurality of electrical contact elements of the recess coupled to a corresponding electrical contact element of the main body portion having the second outlet (“the electrical component can only be inserted into the junction box adapter and make electrical connections to corresponding contact elements of connectors of the junction box adapter”; see Figs. 2-3; [0059] “one portion 302 of the back portion of the junction box adapter could have connector elements associated with a first type of electrical component, while another portion 304 could have connector elements associated with a second type of electrical component”; see Figs. 2-4; [0058] and [0046]; [0055] the examiner interprets the corresponding contact elements of connectors of the junction box adapter (i.e., specifically of the recess of the junction box adapter) as the “plurality of contact elements”, the contact elements (from the plurality of contact elements) of connectors for connecting with a second electrical component/outlet 104 as “second contact element” and the corresponding contact element of the second electrical component (i.e., second outlet of Fig. 2) as a “corresponding contact element of the main body portion having the second outlet”) to provide the power to the second outlet (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004] “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; see Figs. 2-3; [0059] the examiner interprets the second electrical component (i.e., outlet of Fig. 2) receives voltage (i.e., power) from terminals of the junction box adapter and provides power to a second terminal of the second outlet, from the three terminals (power contact/terminal, ground contact/terminal and neutral contact/terminal) is implemented to prevent a finger from coming into contact with the second electrical contact element (“The connectors of the junction box adapter are preferably recessed or otherwise not exposed when an electrical component is not within the junction box adapter”; see Figs. 2-4; [0046] the examiner would also like to note that the contact element of the recess  (i.e., second contact element) coupled to the contact element of the main body portion having the second outlet will prevent a finger from coming into contact with the “second contact element” as the second outlet module, when inserted and in contact, will block the “second contact element” from being accessed/touched by a finger).  
As to claim 7: 
The combined system/method of King, Lauby and Misener discloses the invention set forth above.  King further discloses wherein the in-wall power adapter further comprises an elevated edge defining a surface of the in-wall power adapter (“A cover plate 296 may be provided to cover the junction box adapter 202 for aesthetic purposes. Accordingly, recesses 298 will allow access to electronic components 104, which screw holes 299 enable securing the cover plate 296 to the junction box adapter 202”; Fig. 2; [0056] the examiner interprets the cover plate to be the elevated edge).
As to claim 8:
King discloses an in-wall power adapter (“junction box adapter 202”; Fig. 2; [0054]; [0056]) comprising: 
a first portion (“junction box adapter 202”; see Fig. 2; [0054]; [0046]) comprising: 
a first contact element configured to receive a voltage used to provide power (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004]  see Figs. 2-3; [0058] the examiner interprets the terminals/contact elements of the junction box adapter as “first contact element”); 
a first outlet (“electrical components 104”; Fig. 2; [0054] “an electrical component (such as a light switch, a light timer, a motion detector, an ambient light detector, an electrical outlet or other electrical control device, for example)”; see [0046] the examiner interprets one of the electrical components 104 as a first outlet, which is inserted in junction box adapter 202) having a first plurality of electrical terminals for receiving a plug (see Fig. 2; [0046] and “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; [0059] the examiner interprets terminals to be where the two/three prong plugs would be inserted/in contact with), wherein the first outlet is coupled to receive the power from the first electrical contact element and to provide the power to a first electrical terminal of the first plurality of electrical terminals of the first outlet (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004] “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; [0059] the examiner interprets the first electrical component (i.e., first outlet) receives voltage (i.e., power) from terminal of the junction box adapter and provides power to a first terminal of the first outlet, from the three terminals (power contact/terminal, ground contact/terminal and neutral contact/terminal), wherein the first outlet is not [removed] from the in-wall power adapter (“The various embodiments enable an individual (who is not a trained electrician) change the electrical component without turning the power (provided to the junction box having the electronic control device) off”; Fig. 2; [0046] the examiner interprets only one electrical component of Fig. 2 is replaced, while the other electrical component is retained in the in-wall power adapter with power continuously flowing); and 
a recess (“the junction box adapter receives an electrical component”; see Fig. 2; [0054]; [0046] the examiner interprets the recess to be the area, not in use by the first outlet, in the junction box adapter 202 where electrical component(s)/outlet(s) 104 is received/inserted)  having a first plurality of electrical contact elements (“the electrical component can only be inserted into the junction box adapter and make electrical connections to corresponding contact elements of connectors of the junction box adapter”; see Figs. 2-3; [0058]-[0059] and [0046]; [0055] the examiner interprets the corresponding contact elements of connectors of the junction box adapter (i.e., specifically of the recess of the junction box adapter) as the “first plurality of contact elements”), wherein a second electrical contact element of the first plurality of electrical contact elements is coupled to receive the power from the first electrical contact element (see Figs. 2-3; [0058]-[0059] and [0046]; [0055] the examiner interprets one of the corresponding contact elements of connectors of the junction box adapter (i.e., the first plurality of electrical contact elements) is in connection with the terminal/contact element of the junction box adapter that receives and provides power); and 
a second portion inserted into the recess and removably coupled to the recess (“the junction box adapter receives an electrical component”; see Fig. 2; [0054] “easily replace an electrical component” [0046] the examiner interprets the recess to be the area in the junction box adapter 202 where a second electrical component/ second outlet 104 (i.e., second portion) is received/inserted and removably coupled, while the first outlet is in place), the second portion comprising (second electrical component/ second outlet; Fig. 2):  
a second plurality of contact elements (“corresponding contact elements of electrical components”; see Figs. 3-4; [0058] the examiner interprets the electrical components each comprise corresponding contact elements, accordingly, the contact elements of the second electrical component/second portion = second plurality of contact elements), wherein a third electrical contact element of the second plurality of electrical contact elements is coupled to receive power from the second electrical contact element of the first plurality of electrical contact elements (see Figs. 2-3; [0058]-[0059]; [0054] the examiner interprets a contact element of the electrical component (from the contact elements) is connected to the contact element of the recess in order to receive power); and 
a second outlet (“an electrical component (such as … an electrical outlet)”; see [0046]) having a second plurality of electrical terminals for receiving a plug (see Fig. 2; [0046]; [0054] and “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs”; [0059] the examiner interprets both electrical components 104 as power outlets (i.e., first outlet and second outlet), therefore the second electrical component/ second outlet 104 will have a second plurality of terminals for receiving a plug) and having a second electrical terminal of the second plurality of terminals coupled to receive the power from the third electrical contact element of the second plurality of electrical contact elements (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004] “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; see Figs. 2-3; [0059] the examiner interprets the corresponding contact element (i.e., third contact element) of the second electrical component (i.e., second outlet of Fig. 2) receives voltage (i.e., power) from terminal/contact element of the junction box adapter and provides power to a second terminal of the second outlet, from the three terminals (power contact/terminal, ground contact/terminal and neutral contact/terminal), wherein the power is continuously applied to the first electrical terminal of the first outlet when the second portion is removed from the recess (“change the electrical component without turning the power (provided to the junction box having the electronic control device) off”; [0046]; [0064]; [0067] the examiner interprets that the power is continuously applied to the first outlet (specifically, its associated power contact/terminal) when the second outlet (i.e., second portion) is replaced, as the power is not turned off); 
wherein the second electrical contact element of the first plurality of electrical contact elements of the recess is coupled to the third electrical contact element of the second plurality of electrical contact elements of a main body portion having the second outlet to provide the power to the second electrical terminal of the second plurality of electrical terminals of the second outlet (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004] “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; see Figs. 2-3; [0059] the examiner interprets the corresponding contact element (i.e., third contact element) of the second electrical component (i.e., second outlet of Fig. 2) receives voltage (i.e., power) from a terminal/contact element of the junction box adapter and provides power to a second terminal of the second outlet, from the three terminals (power contact/terminal, ground contact/terminal and neutral contact/terminal); and 
wherein the first outlet is not removed from the first portion of the in-wall power adapter when the second outlet is removed (“The various embodiments enable an individual (who is not a trained electrician) change the electrical component without turning the power (provided to the junction box having the electronic control device) off”; Fig. 2; [0046] the examiner interprets only one electrical component of Fig. 2 is replaced, while the other electrical component is retained in the in-wall power adapter with power continuously flowing).
King does not explicitly disclose the “voltage used to provide power to a load”.
However, Lauby discloses the voltage used to provide power to a load (“AC power to an outlet 606”, “outlet to provide power to the television”; see Figs. 6, 9-10; [0054]; [0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lauby into King’s system/method as it would allow the voltage used to provide power to a load.  Such combination would have been obvious as the references are from analogous art, where use of known technique (i.e., voltage used to provide power to a load) to improve similar devices (i.e., outlet module/power adapter) in the same way, yielding predictable results.  Furthermore, customers experience/satisfaction would be improved by providing power to home devices (e.g., televisions or other displays) (Lauby; Figs. 7; [0003];[0062]).  
The combined system/method of King and Lauby does not explicitly disclose the first outlet is not removable.
	However, Misener discloses wherein the first outlet is not removable from the in-wall power adapter (“FIG. 2 provides an exploded view of the receptacle 100 and insert 200. Insert 200 is inserted into cavity 110 in receptacle 100. As noted above, receptacle 100 can be accommodated into a standard decora-style faceplate. Insert 200 provides a physical an electrical interface for various insert configurations, each of which can provide alternate functionality. In the illustrated embodiment, insert 200 provides illumination, although alternate inserts can provide other functions such as chargers for different connection, additional outlet, smoke detectors, and other functions that will be apparent to those skilled in the art. Insert 200 includes a printed circuit board 210 that houses the control circuitry and elements for the intended functionality”; see Figs. 2 and 4; Col. 5 lines 14-24, Col. 3 lines 9-24; note: top outlet = first outlet).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Misener into the combined system/method of King and Lauby as it would allow the first outlet to not be removable from the in-wall power adapter.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to contain a level of flexibility to allow the user to select the desired functions, maintain the full use and capability of the substituted wall receptacle as well as a mechanism for making use of standard building wiring to provide additional functionalities (Misener; Col. 2; lines 62-67; Col. 4 lines 57-67, ). 
As to claim 11:
The combined system/method of King, Lauby and Misener discloses the invention set forth above.  King further discloses wherein the first plurality of electrical contact elements of the recess comprises a power contact coupled to provide power (“The junction box adapter comprises a plurality of connector elements adapted to receive contact elements of an electrical component which enables the control of power”; see Figs. 2-6 [0003]-[0004] “contact portions of connector elements”; [0046]; [0075]) to a charging module inserted in the recess when the second portion comprising the second outlet is removed from the recess (“the junction box adapter 102 is adapted to receive any kind of electrical component, such as a dimmer light switch, a light timer, a motion sensor light switch, a two-prong electrical outlet, a three prong electrical outlet, for example, or any other electrical control device for controlling a light or other appliance”; [0049] the examiner interprets the outlet is replaced by another outlet (two or three prong outlet which are charging modules)).  Lauby further discloses wherein the charging module comprises a USB charging module (“charging portable devices (e.g., USB charging ports)”; Figs. 9 and 18; [0077]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lauby into the combined system/method as it would allow the charging module to comprise a USB charging module.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide charging capabilities to a wide range of USB-capable electronic device (e.g., phone, tablet computer, laptop, etc.) plugged into the USB port, thereby increasing user experience/satisfaction (Lauby; [0077]; [0084]). 
As to claim 13:
The combined system/method of King, Lauby and Misener discloses the invention set forth above.  King further discloses wherein the second electrical contact element of the first plurality of electrical contact elements of the recess coupled to the third electrical contact element of the second plurality of electrical contact elements (“the electrical component can only be inserted into the junction box adapter and make electrical connections to corresponding contact elements of connectors of the junction box adapter”; see Figs. 2-3; [0059] “one portion 302 of the back portion of the junction box adapter could have connector elements associated with a first type of electrical component, while another portion 304 could have connector elements associated with a second type of electrical component”; see Figs. 2-4; [0058] and [0046]; [0055] the examiner interprets the corresponding contact elements of connectors of the junction box adapter (i.e., specifically of the recess of the junction box adapter) as the “first plurality of contact elements”, the contact elements (from the plurality of contact elements) of connectors for connecting with a second electrical component/outlet 104 as “second contact element” and the corresponding contact element of the second electrical component (i.e., second outlet of Fig. 2) as the “third contact element”) to provide the power to the second outlet (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004] “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; see Figs. 2-3; [0059] the examiner interprets the second electrical component (i.e., outlet of Fig. 2) receives voltage (i.e., power) from terminals of the junction box adapter and provides power to a second terminal of the second outlet, from the three terminals (power contact/terminal, ground contact/terminal and neutral contact/terminal) is implemented to prevent a finger from coming into contact with the second electrical contact element (“The connectors of the junction box adapter are preferably recessed or otherwise not exposed when an electrical component is not within the junction box adapter”; see Figs. 2-4; [0046] the examiner would also like to note that the contact element of the recess  (i.e., second contact element) coupled to the contact element of the main body portion having the second outlet will prevent a finger from coming into contact with the “second contact element” as the second outlet module, when inserted and in contact, will block the “second contact element” from being accessed/touched by a finger).  
As to claim 14: 
The combined system/method of King, Lauby and Misener discloses the invention set forth above.  King further discloses wherein the in-wall power adapter further comprises an elevated edge defining a surface of the in-wall power adapter (“A cover plate 296 may be provided to cover the junction box adapter 202 for aesthetic purposes. Accordingly, recesses 298 will allow access to electronic components 104, which screw holes 299 enable securing the cover plate 296 to the junction box adapter 202”; Fig. 2; [0056] the examiner interprets the cover plate to be the elevated edge).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2014/0273618 A1) in view of Lauby (US 2016/0172808 A1) in view of Misener (US 9,520,671 B2) and further in view of Marshall (US 9,635,773 B1, hereinafter “Marshall”).
As to claim 2:
The combined system/method of King, Lauby and Misener discloses the invention set forth above.  King further discloses wherein the recess of the in-wall power adapter receives one of a plurality of different modules (“the junction box adapter receives an electrical component” “an electrical component (such as a light switch, a light timer, a motion detector… other electrical control device”; [0046]; [0049] the examiner interprets the recess to be the area in the junction box adapter 202 where the light switche(s)/electrical control device(s) (i.e., plurality of different modules) is received/inserted) when the second outlet is removed from the recess (“replace an electrical component”; [0046] the examiner interprets as the second outlet is replaced/removed), and a module of the plurality of different modules has a user interface [and communicating with] the first outlet (“electrical components could communicate”; see Figs. 36-38; [0075] “an electrical component (such as a light switch, a light timer, a motion detector… other electrical control device”; [0046] the examiner interprets the light switch(es)/electrical control device(s) can communicate with the first outlet), but does not explicitly disclose a user interface for controlling an operation of the first outlet.  
However, Marshall discloses a user interface for controlling an operation of the first outlet (“an On/Off switch (170) for controlling input of electrical power to the outlet (130)”; Fig. 3; Col. 2 lines 64-65; note: switch/button=user interface).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Marshall into the combined system/method of King, Lauby and Misener as it would allow a user interface for controlling an operation of the first outlet, since King discloses a user interface and outlet in communication.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to control input of electrical power to the outlet, thereby reducing energy consumption and increasing user satisfaction (Marshall; Col. 1 lines 53-55, Col. 2 lines 64-65).
As to claim 9:
The combined system/method of King, Lauby and Misener discloses the invention set forth above.  King further discloses wherein the recess of the first portion receives one of a plurality of different second portions (“the junction box adapter receives an electrical component” “an electrical component (such as a light switch, a light timer, a motion detector… other electrical control device”; Fig.2; [0046]; [0049] the examiner interprets the recess to be the area in the junction box adapter 202 where the light switche(s)/electrical control device(s) (i.e., different second portions) is received/inserted, while maintaining the first outlet)  when the second portion comprising the second outlet is removed from the recess (“replace an electrical component”; [0046] the examiner interprets as the second outlet/second portion is replaced/removed), and a second portion of the plurality of different second portions comprises a user interface [and communicating with] the first outlet (“electrical components could communicate”; see Figs. 36-38; [0075] “an electrical component (such as a light switch, a light timer, a motion detector… other electrical control device”; [0046] the examiner interprets the light switch(es)/electrical control device(s) can communicate with the first outlet), but does not explicitly disclose a user interface for controlling an operation of the first outlet.   
However, Marshall discloses a user interface for controlling an operation of the first outlet (“an On/Off switch (170) for controlling input of electrical power to the outlet (130)”; Fig. 3; Col. 2 lines 64-65; note: switch/button=user interface).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Marshall into the combined system/method of King, Lauby and Misener as it would allow a user interface for controlling an operation of the first outlet, since King discloses a user interface and outlet in communication.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to control input of electrical power to the outlet, thereby reducing energy consumption and increasing user satisfaction (Marshall; Col. 1 lines 53-55, Col. 2 lines 64-65).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2014/0273618 A1) in view of Lauby (US 2016/0172808 A1) in view of Misener (US 9,520, 671) and further in view of Patel (US 2004/0009700 A1, hereinafter “Patel”).
As to claim 3:  
The combined system/method of King, Lauby and Misener discloses the invention set forth above.  King further discloses wherein the recess of the in-wall power adapter receives one of a plurality of different modules (“the junction box adapter receives an electrical component” “an electrical component (such as … a motion detector, an ambient light detector”; [0046]; [0002] the examiner interprets the recess to be the area in the junction box adapter 202 where the sensor(s)/detector(s) (i.e., plurality of different modules) is received/inserted) when the second outlet is removed from the recess (“replace an electrical component”; [0046] the examiner interprets as the second outlet is replaced/removed), and a  module of the plurality of different modules comprises a sensor [and communicating with] the first outlet (“electrical components could communicate”; see Figs. 36-38; [0075] “an electrical component (such as … a motion detector, an ambient light detector, an electrical outlet”; [0046] the examiner interprets the sensor(s)/detector(s) can communicate with the first outlet), but does not explicitly disclose a sensor for controlling an operation of the first outlet.  
	However Patel discloses a sensor for controlling an operation of the first outlet (“A motion sensor activated outlet (2)”; [0021] “causing device to operate for a desired amount of time after the cessation of movement”; [0004]-[0005]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patel into the combined system/method of King, Lauby and Misener as it would allow a sensor for controlling an operation of the first outlet, since King discloses a sensor and outlet in communication.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow non-motion sensor equipped ordinary household electrical devices to function as if they are equipped with a motion sensor as well as making it easy to use by everyone, particularly, those who may be suffering from mental or physical disability (Patel; Abstract).
As to claim 10:
The combined system/method of King, Lauby and Misener discloses the invention set forth above.  King further discloses wherein the recess of the first portion receives one of a plurality of different second portions (“the junction box adapter receives an electrical component” “an electrical component (such as a light switch, a light timer, a motion detector… other electrical control device”; Fig.2; [0046]; [0049] the examiner interprets the recess to be the area in the junction box adapter 202 where the light switche(s)/electrical control device(s) (i.e., different second portions) is received/inserted, while maintaining the first outlet)  when the second portion comprising the second outlet is removed from the recess (“replace an electrical component”; [0046] the examiner interprets as the second outlet/second portion is replaced/removed), and a second portion of the plurality of different second portions comprises a sensor [and communicating with] the first outlet (“electrical components could communicate”; see Figs. 36-38; [0075] “an electrical component (such as a light switch, a light timer, a motion detector… other electrical control device”; [0046] the examiner interprets the light switch(es)/electrical control device(s) can communicate with the first outlet), but does not explicitly disclose a sensor for controlling an operation of the first outlet.  
	However Patel discloses a sensor for controlling an operation of the first outlet (“A motion sensor activated outlet (2)”; [0021] “causing device to operate for a desired amount of time after the cessation of movement”; [0004]-[0005]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patel into the combined system/method of King, Lauby and Misener as it would allow a sensor for controlling an operation of the first outlet, since King discloses a sensor and outlet in communication.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow non-motion sensor equipped ordinary household electrical devices to function as if they are equipped with a motion sensor as well as making it easy to use by everyone, particularly, those who may be suffering from mental or physical disability (Patel; Abstract).

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2014/0273618 A1) in view of Misener (US 9,520,671 B2).
As to claim 15:  
King discloses a method of implementing an in-wall power adapter (“a method of implementing an adapter in a junction box”; Fig. 40; [0001]; [0078]), the method comprising: 
configuring a first contact element to receive power (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground); [0046]); 
coupling a first outlet (“electrical components 104”; Fig. 2; [0054] “an electrical component (such as … an electrical outlet”; see [0046] the examiner interprets one of the electrical components 104 as a first outlet coupled) to receive the power from the first electrical contact element (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004] “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; [0059] the examiner interprets the first electrical component (i.e., outlet) receives voltage (i.e., power) from terminals of the junction box adapter and provides power to a first terminal of the first outlet, from the three terminals (power contact/terminal, ground contact/terminal and neutral contact/terminal), wherein the first outlet comprises a first plurality of electrical terminals for receiving a plug (see Fig. 2; [0046] and “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; [0059] the examiner interprets terminals to be where the two/three prong plugs would be inserted/in contact with) and the first outlet is not [removed] from the in-wall power adapter (“The various embodiments enable an individual (who is not a trained electrician) change the electrical component without turning the power (provided to the junction box having the electronic control device) off”; Fig. 2; [0046] the examiner interprets only one electrical component of Fig. 2 is replaced, while the other electrical component is retained in the in-wall power adapter with power continuously flowing); 
implementing a recess (“the junction box adapter receives an electrical component”; see Fig. 2; [0054]; [0046] the examiner interprets the recess to be the area in the junction box adapter 202 where the electrical component(s)/outlet(s) 104 is received/inserted) having a first plurality of electrical contact elements (“the electrical component can only be inserted into the junction box adapter and make electrical connections to corresponding contact elements of connectors of the junction box adapter”; see Figs. 2-3; [0058]-[0059] and [0046]; [0055] the examiner interprets the corresponding contact elements of connectors of the junction box adapter (i.e., specifically of the recess of the junction box adapter) as the “first plurality of contact elements”), wherein a second electrical contact element of the first plurality of electrical contact elements receives the power (see Fig. 2; [0058]-[0059]; [0046] the examiner interprets as a connector of the recess connectors receives power in order to provide power to an electrical component 104); 
receiving a second outlet (“electrical components 104”; Fig. 2; [0054] “an electrical component (such as a light switch, a light timer, a motion detector, an ambient light detector, an electrical outlet or other electrical control device, for example)”; see [0046] the examiner interprets one of the electrical components 104 as a second outlet being received) in the recess (“A junction box adapter 202 is adapted to be positioned in a junction box and receive two electrical components 104” see Fig. 2; [0054]; “easily replace an electrical component” [0046] the examiner interprets the recess to be the area in the junction box adapter 202 where the electrical component/second outlet 104 is received/inserted and removably attached), the second outlet comprising a second plurality of electrical contact elements (see Fig. 2; [0046]; [0054] and “contact elements of different electrical components”; [0048] the examiner interprets the contact elements of the second electrical component 104 as a second plurality of electrical contact elements), wherein a third contact element of the second plurality of electrical contact elements is coupled to receive the power (see Fig. 2; [0046]; [0054] the examiner interprets a contact element of the contact elements of the second electrical component receives power in order to provide power through the terminals) and the second outlet is removably attached to the recess (“the electrical component can only be inserted into the junction box adapter and make electrical connections to corresponding contact elements of connectors of the junction box adapter”; see Figs. 2-3; [0059] “one portion 302 of the back portion of the junction box adapter could have connector elements associated with a first type of electrical component, while another portion 304 could have connector elements associated with a second type of electrical component”; see Figs. 2-4; [0058] and [0046]; [0055]  the examiner interprets the electrical component/second outlet has corresponding contact elements that connect with a corresponding contact element of the junction box and is removable), and the power is continuously applied to a first electrical terminal of the first outlet when the second outlet is removed from the recess (“change the electrical component without turning the power (provided to the junction box having the electronic control device) off”; [0046]; [0064]; [0067] the examiner interprets that the power is continuously applied to the first outlet (specifically, its associated power contact/terminal) when the second outlet is replaced, as the power is not turned off); and 
providing a second plurality of electrical terminals of a second outlet to receive a plug (see Fig. 2; [0046]; [0054] and “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs”; [0059] the examiner interprets both electrical components 104 as power outlets (i.e., first outlet and second outlet), therefore the second electrical component/outlet 104 will have a second plurality of terminals for receiving a plug); 
wherein a second electrical contact element of the first plurality of electrical contact elements of the recess is coupled to a third electrical contact element of the second plurality of electrical contact elements of a main body portion having the second outlet (“the electrical component can only be inserted into the junction box adapter and make electrical connections to corresponding contact elements of connectors of the junction box adapter”; see Figs. 2-3; [0059] “one portion 302 of the back portion of the junction box adapter could have connector elements associated with a first type of electrical component, while another portion 304 could have connector elements associated with a second type of electrical component”; see Figs. 2-4; [0058] and [0046]; [0055] the examiner interprets the corresponding contact elements of connectors of the junction box adapter (i.e., specifically of the recess of the junction box adapter) as the “first plurality of contact elements”, the contact elements (from the plurality of contact elements) of connectors for connecting with a second electrical component/outlet 104 as “second contact element” and  the corresponding contact element(s) of the second electrical component/ second outlet as a “third contact element”, where when inserted are coupled) to provide the power to a second electrical terminal of a second plurality of electrical terminals of the second outlet (“The junction box adapter preferably has terminals for receiving predetermined voltages (e.g. power, ground and earth ground), and corresponding receiving contacts (e.g. of connectors in a certain area) for receiving corresponding contacts of the electrical component, to enable the junction box to be a universal adapter”; [0046] “junction box adapter enabling the control of power”; [0003]-[0004] “electrical outlet could be adapted to receive either two-prong plugs or three-prong plugs (having both a ground contact and a neutral contract in addition to a power contact)”; see Figs. 2-3; [0059] the examiner interprets the second electrical component (i.e., second outlet of Fig. 2) receives voltage (i.e., power) from terminals of the junction box adapter and provides power to a second terminal of the second outlet, from the three terminals (power contact/terminal, ground contact/terminal and neutral contact/terminal); and 
wherein the first outlet and the second outlet are configured to occupy an area of a recess of a wall plate (“A cover plate 296 may be provided to cover the junction box adapter 202 for aesthetic purposes. Accordingly, recesses 298 will allow access to electronic components 104, which screw holes 299 enable securing the cover plate 296 to the junction box adapter 202”; Fig. 2; [0056]), and the first outlet is not removed from the in-wall power adapter when the second outlet is removed (“The various embodiments enable an individual (who is not a trained electrician) change the electrical component without turning the power (provided to the junction box having the electronic control device) off”; Fig. 2; [0046] the examiner interprets only one electrical component of Fig. 2 is replaced, while the other electrical component is retained in the in-wall power adapter with power continuously flowing).
King does not explicitly disclose the first outlet is not removable from the in-wall power adapter.
	However, Misener discloses the first outlet is not removable from the in-wall power adapter (“FIG. 2 provides an exploded view of the receptacle 100 and insert 200. Insert 200 is inserted into cavity 110 in receptacle 100. As noted above, receptacle 100 can be accommodated into a standard decora-style faceplate. Insert 200 provides a physical an electrical interface for various insert configurations, each of which can provide alternate functionality. In the illustrated embodiment, insert 200 provides illumination, although alternate inserts can provide other functions such as chargers for different connection, additional outlet, smoke detectors, and other functions that will be apparent to those skilled in the art. Insert 200 includes a printed circuit board 210 that houses the control circuitry and elements for the intended functionality”; see Figs. 2 and 4; Col. 5 lines 14-24, Col. 3 lines 9-24; note: top outlet = first outlet).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Misener into King’s system/method as it would allow the first outlet to not be removable from the in-wall power adapter.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to contain a level of flexibility to allow the user to select the desired functions, maintain the full use and capability of the substituted wall receptacle as well as a mechanism for making use of standard building wiring to provide additional functionalities (Misener; Col. 2; lines 62-67; Col. 4 lines 57-67). 
As to claim 16:  
The combined system/method of King and Misener disclose the invention set forth above.  King further discloses wherein implementing the recess comprising receiving one of a plurality of different modules (“the junction box adapter receives an electrical component” “an electrical component (such as a light switch, a light timer, a motion detector… other electrical control device”; [0046]; [0049] the examiner interprets the recess to be the area in the junction box adapter 202 where the light switche(s)/electrical control device(s) (i.e., plurality of different modules) is received/inserted) when the 5SP302C1PATENT second outlet is removed from the recess (“replace an electrical component”; [0046] the examiner interprets as the second outlet is replaced/removed), each module of the plurality of different modules providing a different user interface (“an electrical component (such as a light switch, a light timer, a motion detector… other electrical control device”; [0046]; [0049]).  
As to claim 17:  
The combined system/method of King and Misener disclose the invention set forth above.  King further discloses wherein implementing the recess comprising receiving one of a plurality of different modules (“the junction box adapter receives an electrical component” “an electrical component (such as a light switch, a light timer, a motion detector… other electrical control device”; [0046]; [0049] the examiner interprets the recess to be the area in the junction box adapter 202 where the light switche(s)/electrical control device(s) (i.e., plurality of different modules) is received/inserted) when the second outlet is removed from the recess (“replace an electrical component”; [0046] the examiner interprets as the second outlet is replaced/removed), each module of the plurality of different modules providing different functionality (“an electrical component (such as a light switch, a light timer, a motion detector… other electrical control device”; [0046]; [0049]).
As to claim 20:  
The combined system/method of King and Misener disclose the invention set forth above.  King further discloses further comprising implementing  the recess to prevent a finger from coming into contact with the second electrical contact element (“The connectors of the junction box adapter are preferably recessed or otherwise not exposed when an electrical component is not within the junction box adapter”; see Figs. 2-4; [0046] the examiner would also like to note that the contact element of the recess  (i.e., second contact element) coupled to the contact element of the second outlet will prevent a finger from coming into contact with the “second contact element” as the second outlet module, when inserted and in contact, will block the “second contact element” from being accessed/touched by a finger).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 2014/0273618 A1) in view of Misener (US 9,520,671 B2) and further in view of Lauby.
As to claim 18:    
The combined system/method of King and Misener discloses the invention set forth above.  King further discloses wherein implementing the recess comprising the first plurality of electrical contact elements of the recess comprises coupling a power contact to provide power (“The junction box adapter comprises a plurality of connector elements adapted to receive contact elements of an electrical component which enables the control of power”; see Figs. 2-6 [0003]-[0004] “contact portions of connector elements”; [0046]; [0075]) to a charging module (“the junction box adapter 102 is adapted to receive any kind of electrical component, such as a dimmer light switch, a light timer, a motion sensor light switch, a two-prong electrical outlet, a three prong electrical outlet, for example, or any other electrical control device for controlling a light or other appliance”; [0049] the examiner interprets the outlet is replaced by another outlet (two or three prong outlet which are charging modules)), but does not explicitly disclose wherein the charging module comprises a USB charging module.
  However, Lauby discloses wherein the charging module comprises a USB charging module (“charging portable devices (e.g., USB charging ports)”; Figs. 9 and 18; [0077]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lauby into the combine system/method of King and Misener as it would allow the charging module to comprise a USB charging module.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide charging capabilities to a wide range of USB-capable electronic device (e.g., phone, tablet computer, laptop, etc.) plugged into the USB port, thereby increasing user experience/satisfaction (Lauby; [0077]; [0084]). 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Randall et al. (US 2017/0162985 A1) describes a similar invention where a user-interchangeable module being removable from the housing of the wiring device (see [0009]). 
Hernandez Ramirez et al. (US 2016/0233605 A1) describes a similar invention where a module can be removable inserted into the receptacle and can provide desired functionality (see Abstract). 
Parks (US 2020/0203905 A1) describes a similar invention where an outlet module is contained within a housing and has sensors and wireless network interface for communication (see Abstract). 
Murahari et al. (US 2019/0027876 A1) describes a similar invention where an electrical outlet that is structured to be mounted to a wall and to be electrically connected with an AC power source employs a removable and replaceable power module that includes its own USB power outlets (see Abstract). 
Bosua et al. (US 2016/0066130 A1) describes a similar invention where a power outlet has motion sensor capabilities with USB unit (see [0059]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476